           Case 2:19-cv-00910-RAJ-MLP Document 170 Filed 06/17/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   C.O., a minor, by and through her guardian
     Alison O’Neil, individually and on behalf
 9   of all others similarly situated,                     Case No. C19-910 RAJ-MLP

10             Plaintiffs,                                 ORDER

11   vs.

12   AMAZON.COM, INC., a Delaware
     corporation, and A2Z DEVELOPMENT
13   CENTER, INC., a Delaware corporation,

14             Defendants.

15

16          Defendants filed a motion to compel arbitration in this matter. (Dkt. # 55.) Pending ruling

17   on that motion, the parties submitted motions to compel discovery. (Dkt. ## 112, 124.) The Court

18   denied Defendants’ motion to compel arbitration, and Defendants appealed. (Dkt. ## 137, 142.)

19   The Court stayed this matter and struck the parties’ motions to compel. (Dkt. # 153.) After the

20   Ninth Circuit denied Defendants’ appeal, the Court lifted the stay and held a status conference.

21   (Dkt. # 166.) The Court directed the parties to meet and confer regarding their discovery

22   disputes. (Id.) The parties submitted a joint stipulation representing that they were able to agree

23   on some of the disputes, but not all. (Dkt. # 168.) The parties propose refiling their previous

24

25
     ORDER - 1
           Case 2:19-cv-00910-RAJ-MLP Document 170 Filed 06/17/21 Page 2 of 2




 1   motions to compel with an additional supplemental statement regarding their updated positions

 2   in light of the meet and confer. (Id.)

 3          While the Court appreciates the parties’ efforts regarding their meet and confer and the

 4   stipulation, the Court directs the parties to submit motions addressing only the outstanding

 5   discovery disputes for the sake of judicial economy.

 6          The Clerk is directed to send copies of this order to the parties and to the Honorable

 7   Richard A. Jones.

 8          Dated this 17th day of June, 2021.

 9


                                                            A
10

11                                                          MICHELLE L. PETERSON
                                                            United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER - 2
